Citation Nr: 1125137	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to TDIU.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

The Veteran requested and was scheduled for a hearing before the Decision Review Officer (DRO) on July 13, 2006.  However, in a July 2006 statement, he indicated that he would not be able to attend the scheduled hearing and requested that his hearing be cancelled.  

The issue of entitlement to service connection for varicose veins of the right lower extremity has been raised by the record, as reflected by the June 2010 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is therefore referred to the AOJ for appropriate action.  

In June 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO schedule the Veteran for a VA examination to determine the effect of his service-connected disability on his employability.  In June 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in July 2010, and copies of the VA examination report have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the August 2010 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is currently service connected for and assigned a 60 percent disability evaluation for varicose veins of the lower left extremity.  

3.  The Veteran's service-connected disability has not been shown to render him unemployable.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In this case, the Board does acknowledge that the RO did provide the appellant with notice in March 2005, prior to the initial decision on the claim in October 2005.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for entitlement to TDIU.  Specifically, the March 2005 letter notified the Veteran that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities.  The March 2005 letter also informed the Veteran that the evidence must show that his service-connected disability or disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to obtain or maintain gainful employment.  It was also noted that he generally must meet certain disability percentage requirements, i.e., one disability ratable at 60 percent or more; or more than one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  The March 2005 letter further explained that the Veteran could be entitled to TDIU based on exceptional circumstances and that such a claim would require evidence showing that his service connected disability or disabilities present such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards is impractical.  

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA would seek to provide.  In particular, the March 2005 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  The RO also informed the Veteran about the information and evidence he was expected to provide.  Specifically, the March 2005 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also informed the Veteran that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran received notice of the Court's decision in Dingess in the March 2006 letter; after the initial adjudication and readjudication of the Veteran's claim. Although this letter was not sent prior to initial adjudication and readjudication of his claim, this was not prejudicial to him, since he was subsequently provided adequate notice and was provided more than four years to respond with additional argument and evidence and the claim was readjudicated and additional Supplemental Statements of the Case (SSOC) were provided to the Veteran in July 2006 and August 2010.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In addition, the duty to assist the Veteran has been satisfied in this case.  His service treatment records as well as all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any private medical records which needed to be obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded several VA examinations in April 2005, March 2006 and July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the April 2005 and March 2006 VA examination reports included an interview of the Veteran, a discussion of his medical history, and a physical evaluation of his lower extremities, the Veteran's claims file was not available for review prior to the examination.  

Pursuant to the June 2010 remand directives, the Veteran was also afforded a VA examination in July 2010 in connection with his claim in accordance with 38 C.F.R. § 3.159 (c)(4).  The Board finds the July 2010 VA examination to be adequate.  The examiner indicated that the Veteran's claims file had been reviewed prior to his examination.  The examination also included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran's lower extremities.  In addition, the VA examiner discussed the impact of the Veteran's service-connected varicose veins of the lower left extremity on his employability as well as certain limitations he may experience as a result of this service connected disability.  

As will be discussed further below, while the VA examiner erroneously phrased the Veteran's service-connected disability to include both lower extremities, he still evaluated and took note of symptomatology associated with the Veteran's service-connected lower left extremity in his analysis, and in his ultimate conclusion.  As such, the July 2010 VA examiner did review the relevant evidence of record and discussed the pertinent disability and its impact on the Veteran's employability.  Therefore, the Board concludes that the July 2010 examination report and opinion are sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is currently assigned a 60 percent disability evaluation for varicose veins of the lower left extremity.  As such, the rating assigned for the service-connected disability in this case does meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

However, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  The Board does observe that the Veteran has been unemployed since 2002.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  As noted above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in December 2004, in which he listed the various types of jobs he held and places he had been employed between January 1998 to March 2002.  Based on this application, it appears the Veteran has predominantly worked in the food service industry throughout the years.  The Veteran indicated that he did not leave his last job because of his disability, and further noted that he had not tried to obtain employment since he became too disabled to work.  

Employment records received from one of the Veteran's former employers, a restaurant where he worked as grill cook from January 2001 to December 2001, reflect that he did not in fact voluntarily leave this position on his own accord, but was terminated for unspecified reasons.  Court documents dated in October 2001, and date stamped as having been received by the RO in December 2005, indicate that during the Veteran's employment at this particular restaurant, he experienced circulatory problems in his left leg and expressed concern as to whether his medical condition may affect his job working as a grill cook.  

The Veteran submitted another Application for Increased Compensation Based on Unemployability, dated in June 2005, wherein he indicated that he had not worked since 2002, and that he only worked at his last place of employment for one month and was not informed as to why he had been let go.  He also added that he was currently enrolled at a computer training program and would likely complete this program sometime in September 2005 .  The Veteran further indicated that he had not tried to obtain employment since becoming too disabled to work.  

During an April 2005 VA examination, the Veteran informed the examiner that the majority of his employment experiences involved working in the food service industry, and any type of prolonged standing, walking and sitting causes increasing achiness and pain in his lower extremities.  After interviewing the Veteran regarding his medical condition, and conducting a physical examination of his left lower extremity, the examiner determined that while the Veteran is able to perform physical and sedentary work, being on his feet for longer than half an hour causes increasing pain, achiness and swelling in his lower extremities.  In addition, the examiner concluded that sitting for longer than half an hour causes the Veteran to experience escalating achiness and pain in his lower extremity.  

The Veteran was afforded another VA examination in March 2006, wherein the examiner discussed in detail symptoms arising from the Veteran's lower left extremity, and the effect these symptoms have had on his ability to participate in various activities he once enjoyed, as well as his occupational duties.  According to the examiner, the Veteran used to work in the food service industry, but can no longer tolerate standing, and while he was trained to work with computers, he cannot sit for long periods of time.  During the examination, the Veteran reported to experience pain and cramping in his legs after sitting, standing or walking for more than ten minutes, and stated that he must elevate his legs, change positions frequently, and avoid extensive ambulation as a result of his service-connected condition.  The examiner observed the Veteran's reported symptoms to include pain, as well as an aching/burning sensation in both legs that occurs either while sitting or standing.  The Veteran also stated that his left leg gives out on occasion, and that both his legs become cramped in the posterior calves at any time either when resting or during ambulation.  

Based on her discussion with the Veteran and physical examination of the Veteran's lower left extremity, the examiner determined that the Veteran is unable to work in the restaurant business because a job such as this requires that he be on his feet a great deal, and the Veteran needs to change positions frequently and cannot do extensive ambulation.  She further wrote that the affects of the Veteran's condition on his usual occupation and daily activities are that his activities are limited, and he is unable to perform the work he has done most of his life working in the restaurant business.  

Pursuant to the June 2010 Board remand, the Veteran was afforded another VA examination in July 2010 to determine the effect of his service-connected varicose veins of the lower left extremity on his ability to engage in any type of full-time employment.  During the examination, the Veteran reported to experience severe pain and tenderness in his lower left extremity on a daily basis, and stated that the pain increases with prolonged periods of standing, sitting and walking.  Based on his review of the Veteran's claims file, discussion with the Veteran regarding his medical history, and physical examination of the lower extremities, the examiner determined that the Veteran's service-connected condition and residual manifestations of chronic pain "would impair his ability for rigorous physical employment, but would not impair the veteran's ability for some type of sedentary or even mild physical employment."  

The Board acknowledges that in discussing the effect of the Veteran's service-connected disability on his employability, the July 2010 examiner erroneously phrased the Veteran's service-connected condition as "varicose veins of [the] bilateral lower extremities" instead of varicose veins of the lower left extremity.  Regardless of this error, the July 2010 examiner still considered the Veteran's lower left extremity and symptoms arising therefrom in his analysis and ultimate conclusion.  Indeed, the examiner took into consideration relevant symptoms and pertinent evidence associated with the service-connected lower left extremity as well as symptoms associated with the nonservice-connected right lower extremity, and still arrived at the same determination - that while the service-connected condition would affect the Veteran's ability to perform demanding physical employment, it would not impair his ability to perform some type of sedentary or mild physical employment.  As such, the Board finds the July 2010 VA examination and medical opinion to be adequate.  

The Board does acknowledge the Veteran's contentions that he is unable to stand for longer than 10-15 minutes, that he experiences difficulty sitting for a long period of time, and that he has not worked for years and cannot find gainful employment that will allow him to alternate between standing on his feet and sitting for less than half an hour at a time.  See November 2005 and April 2006 Statements of Veteran.  However, the July 2010 VA examiner reviewed the Veteran's claims file and performed a physical examination and nevertheless stated that the Veteran could perform duties involved in sedentary employment, as well as mild physical employment.  Indeed, the April 2005 VA examiner acknowledged the Veteran's complaints of achiness and pain in his lower extremities while sitting, but did not find that he was incapable of sedentary employment due to his service connected condition.  Furthermore, while the March 2006 VA examiner opined that the Veteran could no longer work in the restaurant business due to his service-connected disability, she did not state that he was incapable of pursuing a different form of employment or performing sedentary work as a result of his service-connected condition.  While the Board finds it difficult to identify any type of career path that allows a person the opportunity to alternate between sitting and standing every half hour, sedentary employment does provide a person with the option and flexibility to stand and walk around when necessary, something that rigorous physical employment may not offer.  

The fact that the Veteran experiences difficulty and pain while sitting does not mean that he is entirely incapable of employment.  Indeed, based on the Veteran's June 2005 Application for Increased Compensation based on Unemployability, the Veteran was enrolled at a computer training program for several years in an attempt to qualify for another less physically demanding form of employment.  While it appears that he is currently unemployed, he indicated in both the December 2004 and June 2005 applications that he has not tried to obtain employment since becoming too disabled to work.  Therefore, there is nothing in the record which shows that the Veteran attempted to secure sedentary employment, nor is there any evidence that he is unable to obtain or maintain employment due to his service-connected condition.  Based on the evidence of record, the Veteran should have completed his training program in September 2005, and should now have the requisite skills and training necessary to secure employment consistent with his limitations and abilities.  As such, it appears that the Veteran is capable of obtaining and maintaining sedentary employment.  The fact that he has not yet found a job is insufficient to establish entitlement to TDIU.  

There is also no indication that any other agency, such as the Social Security Administration - which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities - has determined that the Veteran is currently unemployable.  As such, the evidence of record does not show the Veteran to be unemployable due to his service-connected disability.

Based on the foregoing, the Board concludes that while the Veteran undoubtedly has industrial impairment as a result of his service-connected disability, as evidenced by his 60 percent disability evaluation, the evidence does not show that the service-connected disorder alone precludes gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2010).  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluation assigned to the Veteran's disorder under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Therefore, a total rating for compensation based on individual unemployability due to a service-connected disability is not warranted.  


ORDER

A total disability rating based upon individual unemployability due to a service-connected disability is denied.  





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


